Estate of Nelson C. Denney, Deceased, Fidelity-Philadelphia Trust Company, Executor, v. Commissioner.Estate of Nelson C. Denney v. CommissionerDocket No. 5690.United States Tax Court1946 Tax Ct. Memo LEXIS 256; 5 T.C.M. (CCH) 94; T.C.M. (RIA) 46044; February 27, 1946*256  KERN Order KERN, Judge: On February 26, 1946 respondent filed herein a Motion to Vacate Decision and to Revise Memorandum Findings of Fact and Opinion. Having considered said motion, it is ORDERED: That our Memorandum Findings of Fact and Opinion entered herein on December 17, 1945, [4 TCM 1099,] be and the same hereby is altered and revised in the following respects, to wit: the elimination of the last sentence thereof, reading "Decision will be entered for the petitioner" and the substitution in lieu thereof of the following words: "Decision will be entered under Rule 50"; and it is further ORDERED: That our Decision entered herein under date of December 18, 1945 [4 TCM 1099,] be and the same hereby is vacated and set aside.